MEMORANDUM OPINION
                                         No. 04-12-00241-CV

                                    OIL ROCK ENERGY, INC.,
                                           Appellant

                                                   v.

                           TEXAS LOCATION CONTRACTORS, LLC.,
                                        Appellee

                       From the 4th Judicial District Court, Rusk County, Texas
                                     Trial Court No. 2010-194A
                             The Honorable John Ovard, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: September 26, 2012

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have fully

compromised and settled all issues in dispute. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,

181 (Tex. App.—San Antonio 2001, no pet.). Costs of appeal are taxed against appellant. See

TEX. R. APP. P. 42.1(d).

                                                        PER CURIAM